PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/221,143
Filing Date: 27 Jul 2016
Appellant(s): MAKINO et al.



__________________
Younghoon Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Final Office Action dated 2 June 2020 (hereafter the “Final Office Action”) from which the appeal is taken have been modified by the Advisory Action dated 26 August 2020 (hereafter the “Advisory Action”).  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
A.	A previously noted, the preambles of the claims each recite a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  

B.	As noted in the Advisory Action, claims 6, 13-17, 21-24, 26-27, and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (U.S. Patent Application Publication No. US 2005/0233363 A1, published 20 October 2005) and Samuels (U.S. Patent Application Publication No. US 2009/0099029 A1, published 16 April 2009) for the reasons set forth in the Final Office Action, which are reiterated below.

While Harding et al teach the kit is for PCR and allows for label detection (paragraph 0692), and that regents are dispensed to the base portion (paragraph 0228), Harding et al do not specifically teach the regent is used for an enzymatic reaction.
However, Samuels teaches a kit (paragraph 0054), comprising a reaction container, in the form of a 96 well microtiter plate (paragraph 0231), to which a sample (i.e., substrate) is added (paragraph 0019).  Because the microtiter plate has wells 
Samuels et al also teach the kit is used for PCR (paragraph 0158), and has the added advantage of allowing visual and quantifiable detection (paragraph 0050).  Thus, Samuels teaches the known techniques discussed above.
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the flow channel, wells, inlets, and outlets represents an obvious rearrangements of the parts taught by the cited prior art.
The courts have found that changes in shape are obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the flat shapes are also obvious variants of the structures of the cited art.  See MPEP 2144.04 [R-6] IV B.
It is also noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., using the container and reagent for an enzymatic reaction, supplying a single target molecule to each well of the container, detecting a signal from the container) fail to define additional structural elements of the claimed kit.  Because the cited art teaches the structural elements of the claim, the claim is obvious the cited prior art.  See MPEP § 2114.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Harding et al and Samuels to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a kit having the added advantage of allowing high density detection as explicitly taught by Harding et al (paragraph 0197) as well as the added advantage of allowing visual and quantifiable detection as explicitly taught by Samuels (paragraph 0050).  In addition, it would have been obvious to the ordinary artisan that the known 
Regarding claims 13-16, the kit of claim 6 is discussed above.  Samuels teaches the reagent for reducing an adsorption rate, is an anionic surfactant (i.e., claims 13-14), in the form of either Tween 20 (Example 1) or Triton X-100 (paragraph 0335).  Tween 20 is polyethylene glycol sorbitan monolaurate (i.e., claim 15), and Triton X-100 is 4-(1,1,3,3-tetramethybutyl)phenyl-polyethylene glycol, as evidenced by the documents provided with the Remarks filed by Appellant on 3 April 2019.  Harding et al also teach Tween 20 and Triton X-100 (Table 2).
Regarding claim 17, the kit of claim 13 is discussed above.  Samuels teaches a reagent buffer comprising 0.05% Triton X-100 (paragraph 0328), as well as 1 mL of Tween-20 in 1 Liter of buffer (paragraph 0291), which is 0.1 vol% and in the claimed range.
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed volume ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Appellant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 21-22, the kit if claim 6 is discussed above.  Harding et al teach a sealing cover 80, which seals all of the microplate (i.e., containing the wells; paragraph 0442 and Figures 6-7 and 10), and that the sealing means is a layer of mineral oil (paragraph 0442) that also partially fills the wells (i.e., apertures; paragraph 0221).  Thus, because Harding et al teach the mineral oil fills the wells (i.e., claim 21; paragraph 0221)) and that it replaces to sealing means to seal the microplate (i.e., claim 22; paragraph 0422), the claimed limitations are either obvious over Harding et al and Samuels.
Appellant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 23, the kit of claim 6 is discussed above.  Samuels teaches volumes of 10 picoliters (paragraph 0218).
prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed volume ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Appellant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 24, the kit of claim 6 is discussed above.  Samuels et al also teach a washing (i.e., rinsing) buffer for washing the wells (paragraph 0104).  Harding et al also teach washing of the base portion (i.e., comprising the microplate; paragraph 0781).
It is also reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., feeding the wash buffer in the gap) fail to define additional structural elements of the claimed kit.  Because the cited art teaches the structural elements of the claim, the claim is obvious the cited prior art.

Regarding claim 26, the kit of claim 24 is discussed above.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Appellants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, the lysis buffer is believed to be miscible with the reagent, as the washing (i.e., rinsing) buffer is a HEPES buffer (paragraph 0104), as is the reaction buffer (paragraph 0329).
Appellant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 27, the kit of claim 6 is discussed above.  Samuels et al also teach a washing (i.e., rinsing) buffer for washing the wells (paragraph 0104).  Harding et al also teach washing of the base portion (i.e., comprising the microplate; paragraph 0781).  Thus, it would have been obvious to have the wash buffer in the gap, so that the microplate can be washed.
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the wash buffer represents an obvious rearrangements of the parts taught by the cited prior art.
Appellant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 29, the kit of claim 27 is discussed above.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Appellants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, the lysis buffer is believed to be miscible with the reagent, as the washing (i.e., rinsing) buffer is a HEPE buffer (paragraph 0104), as is the reaction buffer (paragraph 0329).
Appellant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	 In addition, as noted in the Advisory Action, after-final amendments to claims 26 and 29 recite “intermixable” wash buffers and reagents.  As noted in the Final Office Action, In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason 
In the instant case, the lysis buffer is believed to be intermixable with the reagent, as the washing (i.e., rinsing) buffer is a HEPES buffer (paragraph 0104), as is the reaction buffer (paragraph 0329).
As also noted in the Final Office Action, Appellant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)). The phrase “is intermixable,” as found in amended claims 26 and 29 clearly defines a use of the composition, and thus does not further distinguish the compositions within the kit over the prior art.  See MPEP 2112.02.
In addition, the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
Neither of amended claims 26 nor claim 29 require any actual intermixing of the wash buffer and reagent, nor do the claimed kits actually require any additional structures allowing the intermixing of the wash buffer and the reagent.  Therefore, the claimed limitations merely represent an intended use of the claimed kit, and fail to define additional structural elements of the claimed kits.  Because the cited prior art teaches the structural elements of the claims, the claims are obvious.  See MPEP § 2114.

C.	As noted in the Advisory Action, claims 25 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (U.S. Patent Application Publication No. US 2005/0233363 A1, published 20 October 2005) and Samuels (U.S. Patent Application Publication No. US 2009/0099029 A1, published 16 April 2009) as applied to claims 24 and 27 above, and further in view of Bhattacharya et al (U.S. Patent Application Publication No. US 2005/0119288 A1, published 2 June 2005) for the reasons set forth in the Final Office Action, which are reiterated below.
Regarding claims 25 and 28, the kits of claims 24 and 27 are discussed above in Section B.
	Neither Harding et al nor Samuels teach the adsorption inhibitor (i.e., Tween 20) is in the buffer.
	However, Bhattacharya et al teach kits (Abstract) for kinase reactions that use wash buffers having Tween 20 therein (paragraph 0875), and PCR (paragraph 0087), 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the kit of Harding et al and Samuels with the teachings of Bhattacharya et al to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a kit having the added advantage of aiding in the removing of background as explicitly taught by Bhattacharya et al (paragraph 0145).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bhattacharya et al could have been applied to the kit of Harding et al and Samuels with predictable results because the known techniques of Bhattacharya et al predictably result in useful washing buffers.

	D.	As noted in the Advisory Action, claim 30 remains rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (U.S. Patent Application Publication No. US 2005/0233363 A1, published 20 October 2005) and Samuels (U.S. Patent Application Publication No. US 2009/0099029 A1, published 16 April 2009) as applied to claim 6 above, and further in view of Lehmann et al (U.S. Patent Application Publication No. US 2009/0068757 A1, published 12 March 2009) for the reasons set forth in the Final Office Action, which are reiterated below.
	Regarding claim 30, the kit of claim 6 is discussed above in Section B.
	Neither Harding et al nor Samuels teach the base portion is transparent.

It would therefore have been obvious to a person of ordinary skill in the art to have modified the kit of Harding et al and Samuels with the teachings of Lehmann et al to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a kit having the added advantage of being useful with numerous fluorescence measurement devices as explicitly taught by Lehmann et al (paragraph 0053).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lehmann et al could have been applied to the kit of Harding et al and Samuels with predictable results because the known techniques of Lehmann et al predictably result in useful microwell plates.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
	As noted in the Advisory Action, the previous rejection of claims 26 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, (presented in the Final Office Action) as failing to comply with the written description requirement was withdrawn in view of the after-final amendments filed 3 August 2020.
(2) Response to Argument
Appellant's arguments filed 12 January 2021 (hereafter the “Brief”) have been fully considered but they are not persuasive for the reasons discussed below.

A.	It is noted that the Information Disclosure Statement filed 15 December 2020 is acknowledged, has been considered, and does not affect the rejections presented above.  The Information Disclosure Statement in included in a separate communication.

B.	Appellant argues on pages 13-15 of the Brief that the Examiner has combined different devices to perform different operations, and that motivation is required to combine multiple elements in a single reference.
However, as noted in the Advisory Action, Harding et al specifically teach kits comprising reagents and the microplate (e.g., paragraphs 0524 and 0717-0721).  Thus, one of ordinary skill would have reasonably provided the kit with any reagent/plate disclosed by the reference based on the explicit suggestions by Harding et al.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).

C.	Pages 15-17 of the Brief outline eleven points of argument, which are addressed individually below.

D.	Appellant argues on pages 17-21 that Harding et al do not teach a well between an input port and an output port, citing Figures 115 and 106 of Harding et al.
It is noted that claim 6 contains the limitation “an inlet portion, and an outlet portion, wherein at least one well among the plurality of wells is positioned between the inlet portion and the outlet portion.”  Thus, the claims are broadly drawn to at least one inlet, any well positioned thereafter, and any outlet positioned after the well, and does contain any further requirements regarding how, for example, a fluid might travel between these limitations.  Thus, the claims read on any arrangement of an inlet, an outlet, and a well between.  Any additional inlets, outlets, or wells are encompassed by the open claim language “comprising” found in the instant claims.  
In addition, it is reiterated that the claims contain no further limitations regarding the connectivity of these elements, other than that the “at least one well…is positioned between the inlet portion and the outlet portion.”
This point is further underscored by pages 17-18 of the instant specification, which, while describing Figure 6 and the claimed inlet portion, outlet portion, and well, explicitly state that the inlet portion and the outlet portion are not shown.  Thus, because this arrangement is only broadly discussed and is not explicitly shown, the claims read on any arrangement of an inlet, an outlet, and a well between.  
Turning to the rejections above, the Examiner has relied upon Figures 106-113, and has not relied upon Figure 115, as argued by appellant.  As noted in the rejections above and in the Advisory Action, Harding et al teach the base portion (i.e., microplate 20 and the layers 404 and 408) form a flow channel between the cover and the base 
Thus, based on the discussion above, the arrangement of the an inlet, an outlet, and a well therebetween with no other specific connectivity between these limitations is so broad that it reads on left inlet portion 402 of Figure 108, any well positioned to the between left inlet portion 402 and right inlet portion 402 of Figure 108 (see Figure 113 for the positioning of the wells in plate 26), and the outlet portion 496 on the right side of Figure 108.
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the flow channel, wells, inlets, and outlets represents an obvious rearrangements of the parts taught by the cited prior art.

E.	Appellant argues on pages 21-23 of the Brief that Harding et al does not teach a channel formed in a gap between the cover and the base portion.
However, Figure 107 clearly shows open flow channels 406 in input layer 404, which has a sealing member placed thereon (paragraph 0419).   Thus, the open top channels form a gap between the base portion (i.e., microplate 20 and the layers 404 and 408) form a flow channel between the cover.


Contrary to Appellant’s argument, the recitations of a reaction container and a reagent are explicitly discussed in the rejections above.  Specifically, Harding et al teach the array device comprises a reaction container, in the form of the plurality of wells formed in the base portion (i.e., microplate; paragraph 0202) and that the wells are suitable for multiplex PCR (paragraph 0285), and thus, sample biomolecules are to be supplied therein.  
The rejection also notes that while  Harding et al teach the kit is for PCR and allows for label detection (paragraph 0692),and that regents are dispensed to the base portion (paragraph 0228), Harding et al do not specifically teach the regent is used for an enzymatic reaction.
Thus, the prior art of Samuels is relied upon for teachings of a kit (paragraph 0054), comprising a reaction container, in the form of a 96 well microtiter plate (paragraph 0231), to which a sample (i.e., substrate) is added (paragraph 0019).  Because the microtiter plate has wells therein, it comprises a base portion in which the plurality of wells are formed.  The wells of the plate are used for enzymatic reactions (paragraph 0003), which utilize reagents configured to be supplied to the wells (i.e., in a container) that aid in providing the signal, in the form of reagents for assaying a kinase (paragraphs 0074 and 0050), which are used with PCR (paragraph 0158).  
Thus, because the cited art teaches the structural elements of the claim, the claim is obvious the cited prior art.  


In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the ordinary artisan would have been motivated to make the combination because said combination would have resulted in a kit having the added advantage of allowing high density detection as explicitly taught by Harding et al (paragraph 0197) as well as the added advantage of allowing visual and quantifiable detection as explicitly taught by Samuels (paragraph 0050).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Harding et al and Samuels could have been combined with predictable results because the known techniques of Harding et al and Samuels predictably result in kits useful for performing PCR.
In addition, it is also reiterated that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  

With respect to Appellant’s arguments that there is no reasonable expectation of success because there is no suggestion to space the cover apart from the wells, it is noted that paragraph 0202 of Harding et al explicitly states that “[i]n some embodiments, one or more of the plurality of wells 26 may not be completely filled with assay 1000, thereby defining a headspace 1006 (FIG. 26), which can define an air gap or other gas gap.”  Thus, there is a reasonable expectation of success of having the gap.
In addition, it is reiterated from the Advisory Action that the rejection is primarily based upon the use of the sealing cover, rather than the “top plate.”  Thus, the sealing cover is utilized throughout the teachings of Harding et al, including the embodiments of claims 21-22, wherein the sealing oil is added before the sealing cover (paragraph 0221).  Thus, there is no change in mode of operation, and the prior art does not teach away from the claimed invention.
With respect to the reasonable expectation of success and alleged “substantial modifications” of Harding et al, Appellant has provided no evidence of this assertion. Appellant is reminded that one cannot rely upon counsel’s arguments in place of 
	

H.	Appellant again argues on pages 26-28 of the Brief that the Examiner has combined different devices to perform different operations, and that motivation is required to combine multiple elements in a single reference.
However, as noted in the Advisory Action and as noted above, Harding et al specifically teach kits comprising reagents and the microplate (e.g., paragraphs 0524 and 0717-0721).  Thus, one of ordinary skill would have reasonably provided the kit with any reagent/plate disclosed by the reference based on the explicit suggestions by Harding et al.
In addition, it is also reiterated that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  

I.	Appellant argues on pages 27-28 of the Brief that the cited art does not reach the claimed functions of connecting the plurality of wells through a gap, and that Harding et al requires a filling apparatus not required by the instant claims.
However, the fact that Appellant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


J.	Pages 28-30 of the Brief merely reiterate previously presented arguments regarding rearrangements of parts, the combination of multiple embodiments, and a filling apparatus, each of which is already addressed above.  Appellant further argues that the modification changes the principles of operation.
However, as noted above and in the Advisory Action, Harding et al explicitly teach the use of channels for filling (paragraph 0278).  Thus, the principle of operation is not changed, as Harding et al explicitly discuss the use of channels for filling the wells. 

K.	Appellant argues on pages 30-31 of the Brief that the Examiner did not address all of the previously presented arguments.  
Appellant has not, however, indicated which arguments were not previously addressed. Thus, the responses above are believed to be a complete response to all of Appellant’s pending arguments.

L.	Appellant appears to argue on pages 31-32 of the Brief that with respect to claim 25, Bhattacharya et al is non-analogous art because the Bhattacharya et al teach gene inhibition.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  As noted in the rejections above, Samuels teaches reagents configured to be supplied to the wells (i.e., in a container) that aid in providing the signal, in the form of reagents for assaying a kinase (paragraphs 0074 and 0050), which are used with PCR (paragraph 0158).  Bhattacharya et al teach kits (Abstract) for kinase reactions that use wash buffers having Tween 20 therein (paragraph 0875), and PCR (paragraph 0087).

M.	Appellant argues on pages 32-33 that, with respect to clams 13-17, neither Harding et al nor Samuels teaches the claimed adsorption inhibitor.  
Specifically, as noted in the rejections above, Samuels teaches the reagent for reducing an adsorption rate, is an anionic surfactant (i.e., claims 13-14), in the form of either Tween 20 (Example 1) or Triton X-100 (paragraph 0335).  Tween 20 is polyethylene glycol sorbitan monolaurate (i.e., claim 15), and Triton X-100 is 4-(1,1,3,3-tetramethybutyl)phenyl-polyethylene glycol, as evidenced by the documents provided with the Remarks filed by Appellant on 3 April 2019.  Harding et al also teach Tween 20 and Triton X-100 (Table 2).
It is also reiterated that the courts have held that apparatus claims cover what a device is, not what a device does, and the fact that Appellant has allegedly recognized 
Therefore, the any uses recited in the claims regarding the adsorption inhibitor fail to define additional structural elements of the claimed kit.  Because the cited art teaches the structural elements of the claim, the claim is obvious the cited prior art.  

N.	Appellant argues on pages 33-34 of the Brief that there is no motivation to use the oil sealing solution as claimed in claims 21-22.
However, it is reiterated from above that one of ordinary skill would have reasonably provided the kit with any reagent/plate, as well as the oil sealing solution, disclosed by the reference based on the explicit suggestions by Harding et al.
In addition, as noted in the rejections above, Harding et al teach a sealing cover 80, which seals all of the microplate (i.e., containing the wells; paragraph 0442 and Figures 6-7 and 10), and that the sealing means is a layer of mineral oil (paragraph 0442) that also partially fills the wells (i.e., apertures; paragraph 0221).  Thus, because Harding et al teach the mineral oil fills the wells (i.e., claim 21; paragraph 0221)) and that it replaces to sealing means to seal the microplate (i.e., claim 22; paragraph 0422), the claimed limitations are either obvious over Harding et al and Samuels.

O.	Appellant argues on pages 34-35 of the Brief that there is no motivation to combine so as to meet the limitations of claim 24-29.
is, not what a device does, and the fact that Appellant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  
Specifically, claim 24 (upon which claims 25-26 depend) and claim 27 (upon which claims 28-29 depend) recite a wash buffer “to be fed into the gap….”  Thus, other than the contents of the buffer itself (e.g., an adsorption inhibitor, miscibility with water), the remaining limitations are drawn to an intended use of the buffer (i.e., feeding the buffer into the gap).  As noted in the rejections above:
Samuels teaches a washing (i.e., rinsing) buffer for washing the wells (paragraph 0104).  Harding et al also teach washing of the base portion (i.e., comprising the microplate; paragraph 0781) (i.e., claims 24 and 27).
	The lysis buffer is believed to be miscible with the reagent, as the washing (i.e., rinsing) buffer is a HEPES buffer (paragraph 0104), as is the reaction buffer (paragraph 0329; i.e., claims 26 and 29).
The limitations of claims 25 and 28 (i.e., an adsorption inhibitor) are addressed above.
Thus, all of the structural limitations are met by the claims.  No motivation is required with respect to Samuels or Harding et al as they explicitly teach wash buffers, and the motivation for providing the inhibitor in the buffer as articulated by Bhattacharya et al is discussed above.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert T. Crow/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
/Marianne Seidel/
Quality Assurance Specialist, TC 1600
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.